

2007 NICOR GAS ANNUAL INCENTIVE COMPENSATION PLAN FOR OFFICERS



 
The 2007 Nicor Gas Annual Incentive Compensation Plan for Officers is designed
to link participant incentive compensation to the accomplishment of corporate
and operating unit financial performance as well as non-financial measures of
operating performance across the Company and operating units. It ties the pay an
individual receives to Company performance and non-financial goals. This plan is
intended to provide a framework for a performance-based bonus program for Nicor
Gas.




 
Purpose

The purpose of this Plan is to provide meaningful annual incentive award
opportunity to the participants. Awards will be directly tied to the achievement
of corporate financial and operating goals and non-financial objectives. The
Plan has been structured to encourage teamwork among business units and
encourage the achievement of both shareholder and ratepayer oriented goals.



 
Eligible Group

Officers of Nicor Gas in Salary Bands 1 or higher are eligible for
participation. As such, participation is limited to employees in positions which
enable them to make significant contributions to the performance and growth of
the Company.


Compensation Objective
Base Salary + Bonus Target = Short-Term Compensation Objective


An individual's short-term compensation objective will be based on salary plus a
bonus, expected to be earned if established performance targets are met.
Short-term compensation above (or below) target levels may be paid in the event
performance exceeds (or falls short of) goals.


Base Salary
Standards for base salaries will be targeted to the 50th percentile of the
appropriate industry survey data. Base salaries are reviewed annually by the
Compensation Committee of the Board of Directors.


Bonus Targets
The bonus target amount varies according to pay, job responsibilities and
ability to impact the organization and is consistent with the bonus opportunity
ranges set by officer salary bands. Higher responsibility and impact levels
result in greater dollars at risk.


Performance Targets
Performance criteria focus on the achievement of established and documented
strategic goals. Performance targets may include measures of corporate financial
and operating performance, defined group objectives or individual performance
objectives. Each particular performance target will be assigned weighting
reflected as a percentage of bonus target.



--------------------------------------------------------------------------------


Goal Setting Guidelines
The most important aspect of this Plan will be the establishment of effective
goals. In addition to measures of corporate financial and operating performance,
other non-financial measures of performance will also be established. The goals
should be realistic and measurable wherever possible by quantifiable performance
criteria. It is recognized that measurement of some goals will require
subjective assessments of performance. Goals must be consistent with the
longer-term strategic plan.


A set of guidelines will be devised by the Nicor Human Resources Department to
aid in this process. These guidelines will provide direction as to the
formulation and reporting of non-financial goals.


Amount of bonus payment for financial/budget related goals can vary above and
below target based upon results achieved. For targets met, bonus amount will be
100% of bonus target. When targets are exceeded or are not reached, bonus will
be proportionately more or less than the target.


The Compensation Committee may make appropriate upward or downward adjustments
if, after taking into consideration all of the facts and circumstances of the
performance period, it determines that adjustments are warranted.


Plan Schedule
The 2007 Nicor Gas Incentive Compensation Plan runs on a calendar year basis,
with the strategic planning cycle and budgeting process serving as the primary
link to performance and bonus targets. The Accounting Department is responsible
for the determination of actual financial results. Performance will be reviewed
at least twice a year to monitor progress and adjust accruals.


Year-end results should be available and evaluated as early as possible in the
following year. No bonus shall be paid until the Compensation Committee of the
Board of Directors (the “Compensation Committee”) approves such payment.
Following approval by the Compensation Committee, bonuses will be paid to
participants by March 15 of the year in which such approval is given, unless
payment by March 15 is not administratively practicable, in which case payment
shall be made by December 31.


Form of Payment
All awards will be paid in cash, except that a participant in the Stock Deferral
Plan may elect to defer up to 50% of their award into that plan and a
participant in the Salary Deferral Plan may elect to defer 10% to 20% of their
award into that plan. Deferral elections must meet the guidelines and timing of
the Stock Deferral and/or Salary Deferral Plans to be effective. Appropriate
taxes for the entire award amount will be withheld from the portion of the award
being paid in cash.



 
Integration with Existing Programs

 

--------------------------------------------------------------------------------


Base salaries will be managed with range bands at the appropriate blend of
general and industry data for comparable positions, with total compensation
objectives to be managed at a level appropriate with the performance of the
company, as determined by the Compensation Committee. Salaries will be monitored
each year and increases granted based on merit and range bands. Bonus targets
will be set as a percentage of base salary. A change, other than the annual
salary review, in the compensation objective will customarily occur during the
year only through promotion to various levels, at which time the base salary and
bonus target are also likely to change.


Promotion of an employee during the year or reassignment to responsibilities in
which new performance objectives apply will result in proration of the existing
performance objectives and bonus target and assignment of new performance
objectives and if appropriate, a new bonus target as determined by the
Compensation Committee. Promotion into an Executive Salary Band would create
eligibility for bonus at a prorated amount, based on the effective date of the
promotion.


If a participant voluntarily terminates or is terminated for cause prior to the
end of the performance period, then no award shall be granted. In the event a
participant shall die, become disabled, or retire before the end of the
performance period, an award is payable prorated or the Compensation Committee
may authorize payment of an award to the participant, or beneficiary, in such
other amount as the Committee deems appropriate.



 
Responsibility

The Human Resources Department will be responsible for the administration of the
process for the company. This will include:


1)     monitoring market salary and total compensation levels;
 
2)     recommending structural changes in base salary and compensation objective
adjustments;
 
3)     assisting the Nicor Gas CEO in progress and exception reporting to the
Compensation Committee;
 
4)     assist the Nicor Gas CEO in monitoring financial performance targets
through the Accounting Department and communicating progress reports to the
participants;
 
5)     monitoring compliance with related financial controls; and
 
6)     maintaining the accuracy of plan document(s) governing the plan.
 
The Nicor Gas CEO shall be responsible for:


--------------------------------------------------------------------------------



 
1)
reviewing market salary and compensation levels and approving recommendations
before presentation to the Compensation Committee;




 
2)
approving structural changes in base salary and compensation objective
adjustments before presentation to the Compensation Committee;




 
3)
recommending eligibility, performance targets and goals to the Compensation
Committee;




 
4)
monitoring performance targets through the Accounting Department and other
sources of necessary documentation;




 
5)
communicating progress reports to the participants; and,




 
6)
reporting performance results and making award recommendations to the
Compensation Committee.



The Company's 2007 Nicor Gas Annual Incentive Compensation Plan for Officers and
changes to its performance targets and measurement criteria will be reviewed and
approved by the Compensation Committee.


In determining the actual bonus awards to be made, the Compensation Committee
may take into account all of the facts and circumstances which exist during the
year and may make appropriate upward or downward revisions in performance
criteria, add or delete objectives, or change the relative percentages assigned
to the various performance objectives.



 
Amendment and Termination

The Board of Directors may amend or terminate the Plan at any time without the
consent of the participants. No such amendment or termination shall negatively
impact any participant's amount which accrued under the Plan prior to the
calendar year in which the amendment is made.




Nicor Human Resources
February 2007